Case: 18-11886   Date Filed: 08/02/2019    Page: 1 of 3


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11886
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:17-cr-00486-JSM-JSS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ARVESTER LAMONICA ANDERSON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 2, 2019)

Before WILSON, WILLIAM PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-11886     Date Filed: 08/02/2019   Page: 2 of 3


      Arvester Anderson was convicted of being a felon in possession of a firearm

under 18 U.S.C. § 922(g)(1), (e). The district court sentenced Anderson to 180

months’ imprisonment under the Armed Career Criminal Act (ACCA). Anderson

now appeals, arguing that his Florida convictions for robbery and drug possession

are not predicate offenses under the ACCA. We disagree and affirm.

                                         I.

      Anderson first argues that his Florida robbery convictions under Fla. Stat.

§ 812.13 are not violent felonies because they occurred prior to the Florida

Supreme Court’s decision in Robinson v. State, 692 So. 2d 883 (Fla. 1997).

      We review de novo whether a prior conviction is a violent felony under the

ACCA. United States v. Howard, 742 F.3d 1334, 1341 (11th Cir. 2014). Federal

law determines the meaning of the ACCA, but we are bound by the Florida

Supreme Court’s interpretation of its state law offenses. Curtis Johnson v. United

States, 559 U.S. 133, 138 (2010).

      The Supreme Court recently affirmed our holding that robbery under Fla.

Stat. § 812.13 is a violent felony under the ACCA. Stokeling v. United States, 139
S. Ct. 544, 549–50 (2019) (“Florida robbery qualifies as an ACCA-predicate

offense under the elements clause.”). And in United States v. Fritts, 841 F.3d 937,

940–42 (11th Cir. 2016), we concluded that pre-Robinson robbery convictions are

violent felonies under the elements clause because Robinson did not announce a


                                         2
              Case: 18-11886    Date Filed: 08/02/2019   Page: 3 of 3


new rule of law, but merely announced what “the statute always meant.” Stokeling

and Fritts thus foreclose Anderson’s argument. See United States v. Vega-Castillo,

540 F.3d 1235, 1236 (11th Cir. 2008) (prior panel precedent rule).

                                        II.

      Anderson next argues that his drug possession conviction under Fla.

Stat. § 893.13 should not qualify as a serious drug offense under the ACCA

because the statute lacks a mens rea requirement.

      We review de novo whether a conviction qualifies as a serious drug offense

under the ACCA. United States v. White, 837 F.3d 1225, 1228 (11th Cir. 2016).

In United States v. Smith, 775 F.3d 1262, 1268 (11th Cir. 2014), we held that a

conviction under Fla. Stat. § 893.13 is a “serious drug offense” under the ACCA.

We explicitly rejected the argument that the crime must contain a mens rea element

to qualify as a serious drug offense under the ACCA. Id. Smith thus forecloses

Anderson’s argument to the contrary. See Vega-Castillo, 540 F.3d at 1236.

                                        III.

      The district court correctly applied binding precedent to conclude that

Anderson’s prior Florida convictions for robbery and drug possession were

predicate offenses under the ACCA. Accordingly, we affirm.

      AFFIRMED.




                                         3